DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-18 directed to species non-elected without traverse.  Accordingly, claims 7-18 have been cancelled.
Response to Amendment
	Applicant’s amendments to claims 1-6 have overcome each and every objection and 112(b) rejection made in the previous office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Raya on 03 May 2021.
The application has been amended as follows: 
Claim 1 is amended as follows:
1. (currently amended) A rectal irrigation device, comprising: a fluid supply including an irrigation liquid reservoir that sits on a base, the reservoir being removably mounted on the base and a bottom of the reservoir includes a shut-off valve which is closed when the reservoir is removed from the base, the base including a projection which fits into the shut-off valve when the reservoir is mounted on the base to open the shut-off valve; an irrigation head for insertion into a user’s rectum[[,]]; a controller; tubing connecting the irrigation head to the reservoir; and a pump for delivering irrigation liquid from the reservoir through the tubing to the irrigation head.
Claims 7-18 are canceled.
Reasons for Allowance
Claims 1-6 are allowed over prior art.

The closest prior art of record, Falconer (US 2003/0073963), fails to disclose or make obvious a device as described in claim 1. Specifically, Falconer fails to disclose or make obvious a rectal irrigation device, in combination with the other elements of the claim, comprising an irrigation reservoir with a shut-off value on the bottom of the reservoir that is opened by a projection on a base of the device. The reservoir (1, Figure 1) of Falconer instead is in the form of a base and does teach or disclose a valve. 
The closest prior art of record, Swords et al (US 2014/0018775), fails to disclose or make obvious a device as described in claim 1. Specifically, Swords fails to disclose or make obvious a rectal irrigation device, in combination with the other elements of the claim, comprising an irrigation reservoir with a shut-off value on the bottom of the reservoir that is opened by a projection on a base of the device. Instead, Swords teaches a valve (132, Figure 4) that is between the reservoir (102, Figure 1) and the dispensing channel (106) that is opened by an actuator (118). 
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 1. Claims 2-6 are allowed for incorporating the above limitations due to their respective dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Henry et al (US 20190224402, for co-pending application 16/315,730) discloses a similar device (claim 21 has a pump in a base, tubing, a fluid reservoir, and a shut-off valve) but does not specify that the valve is on the bottom of the reservoir or that it engages a projection on the base to open (Figure 16/17 demonstrates the opposite arrangement).
Henry et al (US 20200206411, for co-pending application 16/633,954) discloses a liquid reservoir with a shut-off valve that is opened by a pin of the base (claim 8, which incorporates all of claims 1, 6, and 7), but does not teach that the pump of the system is incorporated in the base (see pump 42 in Figure 1). Examiner notes that because co-pending application 16/633,954 has a later effective filing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783       
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783